Case 1:12-cr-20931-KMW Document 247 Entered on FLSD Docket 03/02/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 12-20931-CR-WILLIAMS


  UNITED STATES OF AMERICA
       Plaintiff,

  vs.

  SHIRLEY HERRERA COLORADO
        Defendant.
  ________________________________/

                  RENEWED MOTION FOR COMPASSIONATE RELEASE
                          BASED ON COVID-19 VARIANTS

         Defendant, SHIRLEY HERRERA COLORADO (Ms. Colorado), through undersigned

  counsel, and pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

  respectfully moves this Court for an order reducing Ms. Colorado’s sentence to time served based

  on the new dangers posed by the SARS-CoV-2 (SARS-2) variants. The government opposes this

  motion.

    THE NEW VARIANTS ENHANCE TRANSMISSION AND MORTALITY OF THE
              SARS-2 VIRUS AND OF CONTRACTING COVID-19

         On September 23, 2020, Ms. Colorado filed a motion for compassionate release

  based on the COVID-19 pandemic. On October 9 2020, the Court denied Ms. Colorado’s

  motion. As the world awaited the vaccines against SARS-2 to be released in December,

  2020, new variants to the virus were developing. These variants are now present and

  proliferating and questions exist as to the efficacy of the developed vaccines against these

  new variants.

         The three new variants are referred to as the UK or Kent (B.1.1.7) variant, the

  South African (B.1.351) variant, and the Brazilian (P1) variant. All three variants seem


                                                 1
Case 1:12-cr-20931-KMW Document 247 Entered on FLSD Docket 03/02/2021 Page 2 of 4




  to attach to human cells more easily. What’s more, there are serious questions whether

  the vaccines developed in 2020 to fight against the original SARS-2 virus, will work

  against the new variants. See Michelle Roberts, Covid variants: What are they and will

  vaccines work?, BBC News online, (Feb.16, 2021)(suggesting that UK variant creates a

  30% higher risk of death than the original strain); Michaeleen Doucleff, Why Scientists

  are very worried about the variant from Brazil, NPR, (Jan. 27 2021)(noting that the new

  “Brazilian variant” devastated Manaus, Brazil, even though the city was considered to

  have reached herd immunity after infection from the original SARS-2 in April, 2020);

  Rong-Gong Lin II, New Fears of Next Coronavirus wave as case declines slow and

  Variants Grow, Los Angeles Times (Feb. 27, 2021)(Noting that a new wave of infection

  is drawing near and questions exist about the new variants). In sum, there is concern that

  antibodies created by infection of vaccination may not be effective against these new

  strains.

         Ms. Colorado has already been vaccinated at the FCI Tallahassee. However, as

  noted above, new variants have been discovered that may be resistant to current vaccines.

  As noted in her original motion for compassionate release, Ms. Colorado suffers from

  hypertension and type 2 diabetes. Both conditions increase her chances of suffering

  serious physical consequences if she were to test positive for a new variant of the SARS-

  2 virus. Accordingly, the existence of the new, more contagious variants of SARS-2,

  together with Ms. Colorado’s pre-existing medical conditions, warrant her immediate

  release.




                                              2
Case 1:12-cr-20931-KMW Document 247 Entered on FLSD Docket 03/02/2021 Page 3 of 4




                                              CONCLUSION

         The new SARS-2 variants, together with Ms. Colorado’s pre-existing medical condition

  and the ongoing COVID-19 pandemic, create extraordinary and compelling reasons to grant

  compassionate release in the instant case. Additionally, Ms. Colorado does not constitute a danger

  to the community and the 3553(a) factors support Ms. Colorado’s compassionate release. This

  Court should therefore grant this renewed motion and release Ms. Colorado. Ms. Colorado’s

  current release date is for June 3, 2021.

        WHEREFORE, Ms. Colorado respectfully requests that this Court grant her motion for

  compassionate release as outlined above.




                                        Respectfully Submitted,

                                          s/ Luis I Guerra____________

                                              LUIS I. GUERRA
                                              THE GUERRA LAW FIRM, P.A.
                                              Florida Bar No. 841961
                                              luis@lglpa.com
                                              1395 Brickell Ave, Ste 800
                                              Miami, FL 33131
                                              (305) 461-3638 (Office)
                                              (877) 750-8990 (Fax)




                                                    3
Case 1:12-cr-20931-KMW Document 247 Entered on FLSD Docket 03/02/2021 Page 4 of 4




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 2, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF which will serve all parties.


                                                     s/ Luis I. Guerra
                                                        Luis I. Guerra
                                                       Florida Bar No. 841961




                                                 4
